Detailed Action

Response to Arguments

Applicant's arguments filed on August 17, 2021 have been fully considered but they are not persuasive.

In regards to claims 1-20, the applicant traverses the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph [see applicant’s arguments pg. 8]. However, the applicant fails to explain why the applicant thinks that the rejections are improper. For this reason, the applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to claim 1, the claim recites in lines 10-11 “applied to the workover time, a second parameter applied to the travel time”. It is unclear to which well belong the recited workover time and travel time. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “applied to the workover time for the respective well, a second parameter applied to the travel time to travel from the current well to the respective well”.
Furthermore, the claim recites in line 14 “identifying, from the sets of schedules”. It is unclear if the sets of schedules recited in line 14 includes the set of schedules recited in the limitation of “for each schedule in a set of schedules” in line 5 or only includes the sets of schedules recited in the limitation of “set of schedules by incrementally” in line 5. For this reason, the claim is indefinite.
The claim further recites in line 16 “outputting the schedule as”. It is unclear to which of the previously defined schedules line 16 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “outputting the schedule having the maximum cumulative gain as”.

In regards to claim(s) 2-7, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 1.

In regards to claim 2, the claim recites in various instances a limitation of “of the first parameter” and “of the second parameter”. Claim 1 recites that the virtual gain of each well is a function of a first parameter and a second parameter. Therefore, it is applied to the workover time for the respective well” and “of the second parameter applied to the travel time to travel from the current well to the respective well”.
Also, the claim recites in line 3 “between the minimum value and the maximum value” and in line 4 “between the minimum value and the maximum value”. The claim defines two minimum values and two maximum values, and it is unclear to which of the maximum and minimum values line 3 and 4 are referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: line 3 “between the minimum value of first parameter applied to the workover time for the respective well and the maximum value of first parameter applied to the workover time for the respective well” and line 4 “between the minimum value of the second parameter applied to the travel time to travel from the current well to the respective well and the maximum value of the second parameter applied to the travel time to travel from the current well to the respective well”.

In regards of claim 3, the claim has the same issues described for claim 2 above regarding the limitations of first parameter and second parameter. For this reason, the claim is indefinite.

In regards of claim 4, the claim has the same issues described for claim 2 above regarding the limitations of first parameter and second parameter. For this reason, the claim is indefinite.
Furthermore, the claim recites in line 1 “in the sets of schedules”. It is unclear if the sets of schedules recited in line 1 includes the set of schedules recited in the limitation of “for each schedule in a set of schedules” in line 5 of claim 1 or only includes the sets of schedules recited in the limitation of “set of schedules by incrementally” in line 5 of claim 1. For this reason also, the claim is indefinite.

In regards to claim 5, the claim further recites in line 2 “a change to the schedule”. It is unclear to which of the previously defined schedules line 2 is referring. For this reason, the claim is indefinite.
The claim further recites in line 7 “outputting the revised schedule as”. It is unclear to which of the previously defined revised schedules line 7 is referring. For this reason, the claim is indefinite. The examiner has interpreted the claim in the following way in order to advance prosecution: “outputting the revised schedule having the maximum cumulative gain as”.

In regards to claim 8, the claim has the same issues described for claim 1 above. For this reason, the claim is indefinite.

In regards to claim(s) 9-14, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 8.
In regards to claim 9, the claim has the same issues described for claim 2 above. For this reason, the claim is indefinite.

In regards to claim 10, the claim has the same issues described for claim 3 above. For this reason, the claim is indefinite.

In regards to claim 11, the claim has the same issues described for claim 4 above. For this reason, the claim is indefinite.

In regards to claim 12, the claim has the same issues described for claim 5 above. For this reason, the claim is indefinite.

In regards to claim 15, the claim has the same issues described for claim 1 above. For this reason, the claim is indefinite.

In regards to claim(s) 16-20, the claim(s) is/are indefinite due to its/their dependency on indefinite claim 8.

In regards to claim 16, the claim has the same issues described for claim 2 above. For this reason, the claim is indefinite.

In regards to claim 17, the claim has the same issues described for claim 3 above. For this reason, the claim is indefinite.
In regards to claim 18, the claim has the same issues described for claim 4 above. For this reason, the claim is indefinite.

In regards to claim 19, the claim has the same issues described for claim 5 above. For this reason, the claim is indefinite.

Allowable Subject Matter

Claim(s) 1, 8 and 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

In regards to claim 1, 8 and 15, the claims would be allowable for the reasons provided in the office action mailed on May 20, 2021.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FRANKLIN D BALSECA/Examiner, Art Unit 2685